Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the molded viscoelastic foam core has a drying capacity defined by a reduction in the measured water uptake after washing and drying, wherein a post-drying measured moisture level is less than about 20%” as recited within lines 6-8 of claim 1. It is not understood as to what “drying capacity” serves to define. The specification does not appear clear and complete as to what characterizes a “drying capacity”. It is not clear as to what is being set forth with “defined by a reduction in the measured water uptake after washing and drying.” It is not clear as to how the foam core has a varying measured water uptake or how washing 
The language of claim 8 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the post-drying measured moisture level is between about 11% and about 14%.” It is not clear as to when any such measurement of moisture level content will be performed. The recitation “after washing and drying” does not afford any time limit with regard to dehydration. The claim language does not clearly identify the conditions on which any such post-drying and associated measurement of moisture at certain "post-drying" conditions are to be carried out, that render impossible to reproduce such measurements for the person skilled in the art, (e.g. drying time, ambient moisture or temperature, etc. have not been defined). 
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “washing a molded viscoelastic foam core” as 
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the drying reduces the measured water uptake of the molded viscoelastic foam to a second measured moisture level of the molded viscoelastic foam core to less than about 20% in a predetermined time” as recited within lines 14-16 of claim 14. It is not clear as to what is being set forth with “wherein the drying reduces the measured water uptake of the molded viscoelastic foam.” It is not clear as to how the foam core has a varying measured water uptake or how washing and/or drying would alter any such measured water uptake. It is not clear as to what is being set forth by “to a second moisture level.” It is not clear as to when any such measurement of moisture level content will be performed nor against what any such “second moisture level” is being measured. It is not clear as to what is being defined by “to less than about 20% in a predetermined time.” Such or any moisture level appears to be of a varying nature depending on temperature and length of drying. Further, no specific time limit is afforded with respect to moisture level of the foam core. The recitation “wherein the drying reduces the measured water uptake” does not afford any time limit with regard to dehydration. The claim language does not clearly identify the conditions on which any such post-drying and associated measurement of moisture at certain "post-drying" conditions are to be carried out, that render impossible to reproduce such measurements for the person skilled in the art, (e.g. drying time, ambient moisture or temperature, etc. have not been defined).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidtmann et al. 2016/0135624.    As to claim 1, Heidtmann et al. discloses a washable pillow comprising:
a molded viscoelastic foam core having a hydrophobicity defined by a measured water uptake between about 0% (w/w) and about 30% (w/w), (lines 18-43 of paragraph [0026]), an average cell size between about 0.16 mm and about 3 mm, (lines 14-19 of paragraph [0027]), and an air permeability between about 1.0 liters per second and about 6.0 liters per second, (lines 33-40 of paragraph [0027]);
	wherein the molded viscoelastic foam core has a drying capacity defined by a reduction in the measured water uptake after washing and drying, wherein a post-drying measured moisture level is less than about 20%, (Example 2 in paragraph [0059]); and
	an antimicrobial agent incorporated into the molded viscoelastic foam core, (paragraph [0047]).
As to claim 2, the viscoelastic foam has a hydrophobicity between about 25% (w/w) and about 30% (w/w), (paragraphs [0026] to [0027] and [0047] to [0059]).
As to claim 3, the viscoelastic foam has an average cell size between about 0.17 mm and about 2 mm, (paragraph [0027]).
As to claim 4, the viscoelastic foam has an average cell size between about 0.17 and about 1 mm, (paragraph [0027]).
As to claim 5, the molded viscoelastic foam has an air permeability between about 2.0 liters per second and about 4.0 liters per second, (lines 33-40 of paragraph [0027]).
As to claim 6, a sleeve defining a cavity, the sleeve comprising a first netting layer 22a/26a, 22b/26b and a second netting layer that are connected together to form a cavity there between.

As to claim 8, the post-drying measured moisture level is between about 11% and about 14%, (paragraph [0059]).
As to claim 12, a crosslinking agent is incorporated into the molded viscoelastic foam core, (paragraphs [0032], [0040]-[0041] and [0048]).
As to claim 13, an amount of the crosslinking agent used ranges from about 0.8 to 5 wt % based on a weight of polymeric compounds having isocyanate-reactive groups and chain-extending agents, (paragraphs [0032], [0040]-[0041] and [0048]).
As to claim 14, Heidtmann et al. discloses a method of washing a molded foam core pillow, the method including:
	removing a cover 36 from a molded viscoelastic foam core 34/14;
	wherein the molded viscoelastic foam core remains with a netting 22/26;
	wherein the molded viscoelastic foam core has a hydrophobicity defined by a measured water uptake between about 0% (w/w) and about 30% (w/w), (lines 18-43 of paragraph [0026]), an average cell size between about 0.16 mm and about 3 mm, (lines 14-19 of paragraph [0027]), and an air permeability between about 1.0 liters per second and about 6.0 liters per second, (lines 33-40 of paragraph [0027]); and
	wherein an antimicrobial agent incorporated into the molded viscoelastic foam core, (paragraph [0047]);
	washing a molded viscoelastic foam core on a wash cycle, (paragraph [0055]);
drying the molded viscoelastic foam core on high heat, (paragraph [0055]); and

As to claim 15, the washing on a wash cycle includes at a wash temperature between about 30 degree Celsius and about 60 degrees Celsius, (paragraphs [0055] and [0057]).
As to claim 16, the measured water uptake is between about 25% and about 30%, (paragraphs [0026] to [0027] and [0047] to [0059]).
As to claim 17, the second measured moisture level of the molded viscoelastic foam core is between about 11% and about 14%, (paragraphs [0026] to [0027] and [0047] to [0059]).
As to claim 18, the high heat reaches a temperature between about 50 degrees Celsius and about 65 degrees Celsius or higher, (paragraphs [0026], [0055], [0057] and [0059]).
As to claim 19, the predetermined time is between about 60 minutes and about 120 minutes, (paragraphs [0026], [0055], [0057] and [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann et al. 2016/0135624 in view of Tamarkin et al. 2008/0292560.
Tamarkin et al. 2008/0292560 discloses application and utilization of an antimicrobial agent comprising silver ions or zinc as active ingredients, (paragraphs [0530] and [0566]), as well as zinc omadine and thiabendazole, (paragraph [0679]). Therefore, to have provided the Heidtmann et al. foam core with an antimicrobial agent comprising silver ions or zinc as active ingredients as well as zinc omadine and thiabendazole thus, providing an enhanced microbial agent as may be necessary, would have been obvious to one having ordinary skill in the art as taught by Tamarkin et al. Further addition of oxydipropyl dibenzoate would have constituted an obvious use in the art as oxydipropyl dibenzoate is a known ingredient in biocides, (e.g. disinfectants, pest control products).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann et al. 2016/0135624 in view of either of Karandikar et al. 2012/0322903 and Switzer et al. 2015/0329997.
Each of Karandikar et al. and Switzer et al. discloses application and utilization of an antimicrobial agent wherein the antimicrobial agent is added at a concentration ranging from about 500 ppm to about 7000 ppm, (e.g., paragraphs [0011] and [0034}. Therefore, to have provided the Heidtmann et al. foam core with a antimicrobial agent added at a concentration ranging from about 500 ppm to about 7000 ppm thus, providing an as much microbial agent as may be necessary, would have been obvious to one having ordinary skill in the art as taught by either of Karandikar et al. and Switzer et al..
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann et al. 2016/0135624 in view of Tamarkin et al. 2008/0292560 and further in view of either of Karandikar et al. 2012/0322903 and Switzer et al. 2015/0329997.
As to claim 20, Heidtmann et al. discloses a washable pillow comprising:
a molded viscoelastic foam core 34/14;
wherein the molded viscoelastic foam core having a hydrophobicity defined by a water uptake between about 25% (w/w) and about 30% (w/w), an average cell size between about 0.17 mm and about 3.0 mm, (lines 14-19 of paragraph [0027]), and an air permeability between about 2.0 liters per second and about 4.0 liters per second, (lines 33-40 of paragraph [0027]); 
an antimicrobial agent incorporated into the molded viscoelastic foam core, (paragraph [0047]), and, a polyester netting sleeve 22/26 defining a cavity, wherein the molded viscoelastic foam core is enclosed within the cavity.
Heidtmann et al. does not appear to specifically set forth “wherein the antimicrobial includes zinc omadine, thiabendazole, and oxydipropyl dibenzoate at a concentration ranging from about 500 ppm to about 7000 ppm.”
However, Tamarkin et al. 2008/0292560 discloses 1) application and utilization of an antimicrobial agent comprising silver ions or zinc as active ingredients, (paragraphs [0530] and [0566]), as well as zinc omadine and thiabendazole, (paragraph [0679]). Therefore, to have provided the Heidtmann et al. foam core with an antimicrobial agent comprising silver ions or zinc as active ingredients as well as zinc omadine and thiabendazole thus, providing an enhanced microbial agent as may be necessary, would have been obvious to one having ordinary skill in the art as taught by Tamarkin et 
Meanwhile, each of Karandikar et al. and Switzer et al. discloses 2) application and utilization of an antimicrobial agent wherein the antimicrobial agent is added at a concentration ranging from about 500 ppm to about 7000 ppm, (e.g., paragraphs [0011] and [0034}. 
Therefore, to have provided the Heidtmann et al. foam core with a antimicrobial agent comprising silver ions or zinc as active ingredients as well as zinc omadine and thiabendazole thus, providing an enhanced microbial agent as may be necessary, in a concentration ranging from about 500 ppm to about 7000 ppm thus, providing an as much microbial agent as may be necessary, would have been obvious to one having ordinary skill in the art as taught by Tamarkin et al. and either of Karandikar et al. and Switzer et al. Further addition of oxydipropyl dibenzoate would have constituted an obvious use in the art as oxydipropyl dibenzoate is a known ingredient in biocides, (e.g. disinfectants, pest control products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                 /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                            







MS
June 06, 2021